Exhibit 10.5

 

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
is dated as of March 29, 2006, among Merisant Company, a Delaware corporation
(the “Borrower”), Merisant Worldwide, Inc., a Delaware corporation, formerly
known as Tabletop Holdings, Inc. (“Holdings”), each of the Requisite Lenders
listed on the signature page hereto and Credit Suisse, Cayman Islands Branch
(formerly Credit Suisse First Boston), as agent for the Lenders and Issuers (in
such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, Holdings, the Lenders, the Issuers, the
Administrative Agent, Credit Suisse, Cayman Islands Branch (formerly Credit
Suisse First Boston), as sole arranger and book manager, Wachovia Bank, National
Association, as syndication agent, and JPMorgan Chase Bank, National Association
(successor by merger to Bank One, NA) and Fortis Capital Corp., as
co-documentation agents are parties to that certain Credit Agreement, dated as
of July 11, 2003, as amended by that certain First Amendment to Credit
Agreement, dated as of July 2, 2004, by that certain Second Amendment to Credit
Agreement, dated as of October 20, 2004, and as amended by that certain Third
Amendment to Credit Agreement, dated as of March 11, 2005 (as further amended or
otherwise modified, the “Credit Agreement”).

 

B.            The Borrower and Holdings have requested a limited waiver from
Requisite Lenders as a result of failure to comply with certain provisions of
the Credit Agreement, specifically causing Events of Default under
Sections 7.1(a), (b), (c), and (d), but, solely to the extent such Events of
Default were caused by Borrower’s failure to apply payments on the SwissCo
Intercompany Note to the Loans in accordance with Section 2.9(a)(ii). The
Borrower and Holdings have also requested a limited waiver from the Requisite
Lenders with respect to compliance with certain financial covenants as set forth
herein.

 

C.            Additionally, Borrower has requested a waiver of its obligation to
pay default interest pursuant to Section 2.10(c).

 

D.            The Borrower and Holdings have requested and agreed to
modifications of certain provisions and covenants and the Requisite Lenders have
agreed to such revisions subject to the terms and conditions set forth below.

 

E.             The Borrower, Holdings, and the Requisite Lenders have agreed to
enter into this Amendment in accordance with Section 9.1(a) of the Credit
Agreement to amend and modify the Credit Agreement, among other things, to
reflect the changes described above.

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, and intending to be legally bound, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 


ARTICLE 1

DEFINITIONS

 


1.1.         DEFINED TERMS.


 


(A)           CAPITALIZED TERMS THAT ARE DEFINED IN THIS AMENDMENT SHALL HAVE
THE MEANINGS ASCRIBED IN THIS AMENDMENT TO SUCH TERMS. ALL OTHER CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT, AS
AMENDED BY THIS AMENDMENT. UNLESS THE CONTEXT OF THIS AMENDMENT CLEARLY REQUIRES
OTHERWISE, REFERENCES TO THE PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE
SINGULAR INCLUDE THE PLURAL; THE WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING”
WILL BE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION”; AND THE TERM “OR” HAS,
EXCEPT WHERE OTHERWISE INDICATED, THE INCLUSIVE MEANING REPRESENTED BY THE
PHRASE “AND/OR”. THE PRINCIPLES OF INTERPRETATION SET FORTH IN SECTION 1.4 OF
THE CREDIT AGREEMENT SHALL APPLY TO THE PROVISIONS OF THIS AMENDMENT.


 


(B)           EACH REFERENCE TO “HEREOF”, “HEREUNDER”, “HEREIN” AND “HEREBY” AND
EACH OTHER SIMILAR REFERENCE CONTAINED IN THE CREDIT AGREEMENT, EACH REFERENCE
TO “THIS AGREEMENT”, “THE CREDIT AGREEMENT” AND EACH OTHER SIMILAR REFERENCE
CONTAINED IN THE CREDIT AGREEMENT AND EACH REFERENCE CONTAINED IN THIS AMENDMENT
TO THE “CREDIT AGREEMENT” SHALL ON AND AFTER THE AMENDMENT EFFECTIVE DATE REFER
TO THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT. ANY NOTICES, REQUESTS,
CERTIFICATES AND OTHER INSTRUMENTS EXECUTED AND DELIVERED ON OR AFTER THE
AMENDMENT EFFECTIVE DATE MAY REFER TO THE CREDIT AGREEMENT WITHOUT MAKING
SPECIFIC REFERENCE TO THIS AMENDMENT BUT NEVERTHELESS ALL SUCH REFERENCES SHALL
MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT UNLESS THE CONTEXT
OTHERWISE REQUIRES. THIS AMENDMENT CONSTITUTES A “LOAN DOCUMENT” AS DEFINED IN
THE CREDIT AGREEMENT.


 


ARTICLE 2

LIMITED WAIVER

 

2.1.         Waiver of Certain Events of Default. Subject to the terms and
conditions set forth herein, and in reliance on the representations and
warranties of Borrower and Holdings, and each of their Subsidiaries, the Lenders
waive each of the Events of Default set forth below to the extent such Event of
Default was caused by the failure of the Borrower from time to time prior to the
date hereof to apply payments on the SwissCo Intercompany Note to the Loans
pursuant to Section 2.9(a)(ii):

 


(A)           EACH EVENT OF DEFAULT UNDER SECTION 7.1(A), RESULTING FROM THE
BORROWER’S FAILURE TO MAKE THE REQUIRED MANDATORY PAYMENTS OF THE LOANS PURSUANT
TO SECTION 2.9(A)(II);


 


(B)           EACH EVENT OF DEFAULT UNDER SECTION 7.1(B), RESULTING FROM THE
BORROWER’S BREACH OF THE REPRESENTATION AND WARRANTY THAT THERE IS NO DEFAULT OR
EVENT OF DEFAULT, SUCH REPRESENTATION AND WARRANTY HAVING BEEN MADE EACH TIME
THAT A LOAN WAS REQUESTED, EACH TIME LOAN PROCEEDS WERE RECEIVED, EACH TIME A
CONTINUATION AND CONVERSION WAS REQUESTED, AND AT THE TIME OF DELIVERY OF EACH
COMPLIANCE CERTIFICATE;

 

2

--------------------------------------------------------------------------------


 


(C)           EACH EVENT OF DEFAULT UNDER SECTION 7.1(C), RESULTING FROM THE
BORROWER’S FAILURE TO COMPLY WITH SECTION 5.7(I), WHICH REQUIRES BORROWER TO
PROMPTLY PROVIDE NOTICE OF ANY EVENT OF  DEFAULT TO ADMINISTRATIVE AGENT AND
EACH LENDER; AND


 


(D)           EACH EVENT OF DEFAULT UNDER SECTION 7.1(D), RESULTING FROM THE
BORROWER’S FAILURE TO NOTIFY THE ADMINISTRATIVE AGENT IN WRITING (AS REQUIRED
PURSUANT TO SECTION 2.9(H)) OF THE AMOUNT OF MANDATORY PREPAYMENTS MADE PURSUANT
TO SECTION 2.9(A)(II) AND THE REASON THEREFOR.


 


2.2.         WAIVER OF COMPLIANCE WITH FINANCIAL COVENANTS. SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF BORROWER AND HOLDINGS, AND EACH OF THEIR SUBSIDIARIES, THE LENDERS
WAIVE COMPLIANCE AS OF DECEMBER 31, 2005 WITH THE FINANCIAL COVENANTS SET FORTH
IN SECTION 6.1 OF THE CREDIT AGREEMENT (AS IN EFFECT PRIOR TO GIVING EFFECT TO
THE WAIVER HEREIN DESCRIBED), PROVIDED, THAT AS OF DECEMBER 31, 2005, THE
BORROWER WAS IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION
3.1(N) HEREOF.


 


2.3.         WAIVER OF DEFAULT INTEREST. SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, AND IN RELIANCE ON THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND HOLDINGS, AND EACH OF THEIR SUBSIDIARIES, THE LENDERS WAIVE THE
BORROWER’S OBLIGATION TO PAY DEFAULT INTEREST PURSUANT TO SECTION 2.10(C) ON
THOSE PORTIONS OF THE TERM LOANS THAT WERE REQUIRED TO BE REPAID WITH PROCEEDS
OF MANDATORY PREPAYMENTS (AS SET FORTH ABOVE), BUT WHICH WERE NOT REPAID.


 


ARTICLE 3

AMENDMENTS

 


3.1.         AMENDMENTS.


 


(A)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINITIONS IN THE PROPER ALPHABETICAL ORDER:


 

“Consolidated First Lien Leverage Ratio” means, as at the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total First Lien Debt on such day to (b)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on such day.

 

“Consolidated Total First Lien Debt” means, at any date, the aggregate principal
amount of all outstanding Tranche A (Euro) Term Loans, plus the aggregate
principal amount of all outstanding Tranche B Term Loans, plus the aggregate
Revolving Credit Commitments (whether used or unused).

 

“One-Time Consolidated First Lien Leverage Ratio” means, for any day, the ratio
of (a) One-Time Consolidated Total First Lien Debt on such day to (b)
Consolidated EBITDA for the four consecutive Fiscal Quarters ended on or
immediately prior to such day.

 

“One-Time Consolidated Total First Lien Debt” means, at any date, the aggregate
principal amount of all outstanding Tranche A (Euro) Term Loans, plus the
aggregate principal amount of all outstanding Tranche B Term Loans, plus the
actual Revolving Credit Outstandings.

 

3

--------------------------------------------------------------------------------


 

“Mandatory Prepayment Amount” means such amount of additional capital, the Net
Cash Proceeds of which shall be not less than an amount sufficient to result in
a One-Time Consolidated First Lien Leverage Ratio of less than or equal to 3.0x.

 

“Permitted Junior Lien Indebtedness” shall mean additional Indebtedness secured
by Liens on the Collateral that are junior to the Liens granted pursuant to the
Collateral Documents to the Secured Parties and guaranteed by Holdings and
Subsidiary Guarantors; provided, however, that, (i) the aggregate principal
amount of such Indebtedness plus the actual outstanding principal amounts of all
Term Loans (calculated on a pro forma basis taking into account the paydown of
the Term Loans following the Refinancing Transaction) plus the aggregate
Revolving Credit Commitments shall not exceed $325,000,000, (ii) the Liens
securing such Indebtedness shall be subordinated to the Liens in favor of
Secured Parties on terms satisfactory to the Requisite Lenders, and shall
specifically include, without limitation, the terms set forth on
Schedule 6.2(xiv), (iii) the holders of such Indebtedness execute an
intercreditor agreement on terms satisfactory to the Requisite Lenders, and
(iv) the maturity and other terms in the agreement evidencing such Indebtedness
shall be satisfactory to the Requisite Lenders.

 

“Refinancing Transaction” means the issuance or incurrence by Borrower of
additional capital resulting in Net Cash Proceeds to the Borrower of not less
than the Mandatory Prepayment Amount.

 

“Refinancing Transaction Closing Date” means the date the Refinancing
Transaction becomes effective.

 

“SwissCo 2 Revolving Note” means a promissory note made by the Borrower in favor
of SwissCo 2, which shall contain the following terms:  (a) the note shall
mature in 2011; (b) the interest rate shall be equal to LIBO plus 0.25% per
annum, or such other rate as may be prescribed by applicable law; and (c)
principal shall be due and payable on the maturity date of such note.

 


(B)           THE DEFINITION OF “APPLICABLE MARGIN” IS REVISED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 


“APPLICABLE MARGIN” MEANS:


 


DURING THE PERIOD COMMENCING ON MARCH 29, 2006 TO BUT NOT INCLUDING THE
REFINANCING TRANSACTION CLOSING DATE, A PER ANNUM RATE EQUAL TO THE RATE SET
FORTH BELOW OPPOSITE THE APPLICABLE TYPE OF LOAN FOR THE SPECIFIED PERIOD:

 

4

--------------------------------------------------------------------------------


 

 

 

Applicable Margin for 
Revolving Loans 
and Swing Loans

 

Applicable 
Margin for 
Tranche A 
(Euro) Term 
Loans

 

Applicable Margin for 
Tranche B Term Loans

 

Date

 

LIBO Rate 
Loans

 

Base Rate 
Loans

 

LIBO Rate 
Loans

 

LIBO Rate 
Loans

 

Base Rate 
Loans

 

March 29, 2006 through June 30, 2006

 

4.25

%

3.00

%

4.25

%

4.25

%

3.00

%

July 1, 2006 through September 30, 2006

 

5.25

%

4.00

%

5.25

%

5.25

%

4.00

%

October 1, 2006 and thereafter

 

6.25

%

5.00

%

6.25

%

6.25

%

5.00

%


 


; AND ON AND AFTER THE REFINANCING TRANSACTION CLOSING DATE, A PER ANNUM RATE
EQUAL TO THE RATE SET FORTH BELOW OPPOSITE THE APPLICABLE TYPE OF LOAN AND THE
THEN APPLICABLE CONSOLIDATED FIRST LIEN LEVERAGE RATIO (DETERMINED FOR THE
PERIOD ENDING ON THE LAST DAY OF THE MOST RECENT FISCAL QUARTER OR FISCAL YEAR,
AS APPLICABLE, FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 5.1(A) OR (B) SET FORTH BELOW):


 

 

 

Applicable Margin for 
Revolving Loans 
and Swing Loans

 

Applicable 
Margin for 
Tranche A 
(Euro) Term 
Loans

 

Applicable Margin for 
Tranche B Term Loans

 

Consolidated First 
Lien Leverage 
Ratio

 

LIBO Rate 
Loans

 

Base Rate 
Loans

 

LIBO Rate 
Loans

 

LIBO Rate 
Loans

 

Base Rate 
Loans

 

Greater than 3.00x

 

4.00

%

2.75

%

4.00

%

4.00

%

2.75

%

Equal to or less than 3.00x

 

3.25

%

2.00

%

3.25

%

3.25

%

2.00

%

 

Changes in the Applicable Margin resulting from changes in the Consolidated
First Lien Leverage Ratio shall become effective as to all Loans on the date
that is 3 Business Days after the date on which Financial Statements are
delivered to the Lenders pursuant to Section 5.1(a) or (b) of this Agreement and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding anything to the contrary set forth in this Agreement
(including the then effective Consolidated First Lien Leverage Ratio), if any
financial statements referred to above are not delivered within the time periods

 

5

--------------------------------------------------------------------------------


 

specified in Section 5.1(a) or (b) of this Agreement, then the Applicable Margin
from and including the date on which such respective financial statements were
so required to be delivered to but not including the date that is 3 Business
Days after the date on which such financial statements are delivered, shall
equal the highest rate set forth in each column of the appropriate chart above.
Each determination of the Consolidated First Lien Leverage Ratio pursuant to the
second chart above shall be made in a manner consistent with the determination
thereof pursuant to Section 6.1(i) of this Agreement.

 


(C)           THE DEFINITION OF “ASSET SALE” IS REVISED IN ITS ENTIRETY TO READ
AS FOLLOWS (WITH THE NEW LANGUAGE UNDERLINED FOR CONVENIENCE):


 

“Asset Sale” means (i) any Disposition of property or series of related
Dispositions of property (excluding any Disposition permitted by clause (i),
(ii), (iii), (iv), (v), (vi), (viii) or (ix) of Section 6.5 but including any
Disposition permitted by clause (vii) of Section 6.5) that yields gross proceeds
to Holdings, the Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000 or, whether or not related
Dispositions, that yields gross proceeds in excess of $1,000,000 in the
aggregate after March 29, 2006, and (ii) notwithstanding the exclusion from
clause (i) above of any Disposition permitted by clause (v) of Section 6.5, any
Receivable Qualifying Asset Sale.

 


(D)           CLAUSE (J) IN THE DEFINITION OF “CONSOLIDATED EBITDA” IS REVISED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(j) any extraordinary or non-recurring cash losses or expenses arising from
restructuring not to exceed in the aggregate since October 1, 2002 (A) if such
period ends prior to January 1, 2004, $8,600,000, (B) if such period begins on
or after January 1, 2004 and such period ends prior to January 1, 2006,
$14,600,000, (C) if such period begins on or after January 1, 2006, $11,000,000
with respect to any such non-recurring cash losses or expenses arising from the
implementation of the Borrower’s plan known as “Project Arrow” and related
restructuring, $4,000,000 with respect to any such non-recurring cash losses or
expenses arising from the transition from H.J. Heinz Company to ACH Food
Companies, Inc. as exclusive distributor to Borrower and its Subsidiaries in the
United States; and any cash expenses incurred in connection with any waiver of a
Default or Event of Default and any amendment to this Agreement, including the
Limited Waiver and Fourth Amendment dated as of March 29, 2006, including the
fees and expenses of any attorneys and financial advisers retained by the
Administrative Agent pursuant to Section 9.3 hereof with respect to any such
waiver or amendment;”

 


(E)           A NEW CLAUSE (N) IS ADDED TO THE DEFINITION OF “CONSOLIDATED
EBITDA” TO READ IN AS FOLLOWS:


 

“and (n) expenses incurred by the Borrower or any Subsidiary prior to January 1,
2007 in connection with the development and commercialization of the
all-natural, zero-calorie sweetener to be marketed under the Sweet Simplicity™
trademark, in an amount not to exceed in the aggregate $3,000,000.”

 

6

--------------------------------------------------------------------------------


 


(F)            THE DEFINITION OF “CONSOLIDATED INTEREST EXPENSE” IS REVISED IN
ITS ENTIRETY TO READ AS FOLLOWS (WITH THE AMENDED LANGUAGE BLACKLINED FOR
CONVENIENCE):


 

“Consolidated Interest Expense” means, for any period: (a) the sum of (i) total
cash interest expense (including that attributable to Capital Lease Obligations)
for such period (including all commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans) or owed with respect to
letters of credit and bankers’ acceptance financing, amortization or write-off
of debt discount and debt issuance costs and net costs under Interest Rate
Contracts to the extent such net costs are allocable to such period in
accordance with GAAP) plus (ii) any interest accrued during such period in
respect of Indebtedness that is required to be capitalized rather than included
in consolidated interest for such period in accordance with GAAP; MINUS (b) the
sum of (i) net gains under Interest Rate Contracts to the extent such gains are
allocable to such period in accordance with GAAP PLUS (ii) any cash interest
income for such period, all determined for the Borrower and its Subsidiaries on
a consolidated basis in conformity with GAAP.

 


(G)           SECTION 2.9(A) IS REVISED IN ITS ENTIRETY TO READ AS FOLLOWS (WITH
THE NEW LANGUAGE UNDERLINED FOR CONVENIENCE):


 

“(a)         Upon receipt by Holdings, the Borrower or any of its Subsidiaries
of (i) Net Cash Proceeds arising from an Asset Sale, Recovery Event or Debt
Issuance, the Borrower shall immediately prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to 100% of such
Net Cash Proceeds; (ii) [Intentionally Deleted]; or (iii) Net Cash Proceeds
arising from an Equity Issuance, the Borrower shall immediately prepay the Loans
(or provide cash collateral in respect of Letters of Credit) in an amount equal
to 50% of such Net Cash Proceeds; or (iv) Net Cash Proceeds arising from the
Refinancing Transaction, the Borrower shall immediately prepay the Loans (or
provide cash collateral in respect of Letters of Credit) in an amount equal to
the Mandatory Prepayment Amount; provided, however, that in the case of any Net
Cash Proceeds constituting the Reinvestment Deferred Amount with respect to a
Reinvestment Event, the Borrower shall prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Event, if any, on
the Reinvestment Prepayment Date with respect to such Reinvestment Event;
provided, however, that the amount of Net Cash Proceeds received in the same
Fiscal Year from one or more Reinvestment Events that may be specified as
Reinvestment Deferred Amounts in one or more Reinvestment Notices shall not
exceed $20,000,000 in the aggregate for all such Net Cash Proceeds so received.
Any such mandatory prepayment shall be applied in accordance with Section 2.9(c)
below.

 


(H)           SECTION 2.9(C) IS REVISED IN ITS ENTIRETY TO READ AS FOLLOWS (WITH
THE NEW LANGUAGE UNDERLINED FOR CONVENIENCE):


 

“(c)         Any prepayments made by the Borrower required to be applied in
accordance with this Section 2.9(c) shall be applied as follows: first, to
prepay the

 

7

--------------------------------------------------------------------------------


 

outstanding principal balance of the Term Loans, until such Term Loans shall
have been prepaid in full; second, to repay the outstanding principal balance of
the Swing Loans, until such Swing Loans shall have been repaid in full; third,
to repay the outstanding principal balance of the Revolving Loans, until such
Revolving Loans shall have been paid in full; and then, to provide cash
collateral for any Letter of Credit Obligations in the manner set forth in
Section 7.3 until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth therein. All prepayments of the Term
Loans made pursuant to this Section 2.9 (other than with respect to
Section 2.9(a)(iv)) shall be applied to reduce ratably the remaining
installments of such outstanding principal amounts of the Term Loans of both
Tranches on a pro rata basis; and all prepayments of the Term Loans pursuant to
Section 2.9(a)(iv) shall be applied to reduce the remaining installments of such
outstanding principal amounts of the Term Loans of both Tranches on a pro rata
basis in the inverse order of maturity. All repayments of Revolving Loans and
Swing Loans required to be made pursuant to Section 2.9(a) or (b) (or which
would be required to be made had the outstanding Revolving Loans and Swing Loans
equaled the Revolving Credit Commitments then in effect) shall result in a
permanent reduction of the Revolving Credit Commitments as provided in
Section 2.5(b).”

 


(I)            SECTION 2.9(F) IS REVISED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“[Intentionally Deleted.]”

 


(J)            SECTION 2.10(C) IS REVISED BY ADDING THE FOLLOWING PARAGRAPH TO
THE END THEREOF:


 

“By written notice to the Borrower given by the Administrative Agent acting upon
the direction of the Requisite Lenders, the Requisite Lenders may require the
Borrower to pay, and the Borrower shall pay, interest during the continuance of
an Event of Default on the principal amount of all outstanding Loans (a) prior
to the Refinancing Transaction Closing Date, at the highest rate set forth in
each column of the chart set forth in the definition of “Applicable Margin”, or
(b) on or after the Refinancing Transaction Closing Date, at the per annum rate
equal to the rate otherwise applicable to such Loan plus 2.00% per annum. This
paragraph is not intended to modify the preceding paragraph of this
Section 2.10(c), which governs the rate of interest on any principal of any Loan
that has become due and payable (the “Past Due Principal Rate”). For purposes of
clarity, it is agreed that at all times that the Past Due Principal Rate is in
effect with respect to any principal of any Loan pursuant to such preceding
paragraph, the interest rate payable in respect of such principal of such Loan
shall be governed by such preceding paragraph and not by this paragraph.”

 


(K)           SECTION 2.12(B)(II) IS REVISED BY REPLACING THE PROVISO AT THE END
THEREOF WITH THE FOLLOWING LANGUAGE:


 

“provided, however, that during the continuance of an Event of Default under
Section 7.1(a) in respect of principal or interest, such fee shall be increased
by 2.00% per annum and shall be payable on demand, and during the continuance of
any other Event of Default, by written notice to the Borrower given by the
Administrative Agent acting upon

 

8

--------------------------------------------------------------------------------


 

the direction of the Requisite Lenders, the Requisite Lenders may require that
(a) prior to the Refinancing Transaction Closing Date, such fee shall be equal
to the highest rate for LIBO Rate Loans set forth on the chart set forth in the
definition of “Applicable Margin” and shall be payable on demand, or (b) on or
after the Refinancing Transaction Closing Date, such fee shall be increased to
the per annum rate equal to the rate otherwise applicable to such fee plus 2.00%
per annum and shall be payable on demand.”

 


(L)            SECTION 4.22 IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

Section 4.22 Proprietary Rights; Foreign Trademarks.

 

(a) Either the Borrower or a Wholly Owned Subsidiary of the Borrower owns all
proprietary rights to any products (including without limitation sweetener
products) with respect to which the Borrower, Holdings, or any of their
respective Subsidiaries has made or incurred any expenditures, direct or
indirect, including without limitation overhead, or permitted their employees to
devote any of their time to developing, marketing, manufacturing, or
distributing.

 

(b) Schedule 4.22 (together with any future written updates that Borrower
delivers to the Administrative Agent) sets forth a true and complete list of
each of the Foreign Trademarks.

 


(M)          A NEW SECTION 5.13 IS ADDED AS FOLLOWS:


 

Section 5.13 Corporate Restructuring. The Borrower shall use diligent efforts to
undertake such corporate actions, including, without limitation, the
consolidation or dissolution of intermediary Foreign Subsidiaries as may be
necessary and prudent to result in all of the Capital Stock of SwissCo 2 being
owned directly by a Loan Party. To the extent that, and only for so long as,
SwissCo 2’s payment of dividends to the Borrower would be (i) adverse to the
Borrower’s business, property, operations or condition (financial or otherwise),
(ii) not permitted by applicable law or (iii) subject to any necessary corporate
or governmental approvals that have not been received and remain in effect,
SwissCo 2 may make loans to the Borrower pursuant to the SwissCo Note in lieu of
paying dividends.

 


(N)           SECTION 6.1 IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(a)           Consolidated Leverage Ratio. Each of the Borrower and Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, permit the Consolidated Leverage Ratio as at the last day of any
period of four consecutive Fiscal Quarters of the Borrower ending with any
Fiscal Quarter set forth below to exceed the ratio set forth below opposite such
Fiscal Quarter:

 

9

--------------------------------------------------------------------------------


 

Quarter-End 
Date

 

Consolidated 
Leverage 
Ratio

 

December 31, 2005

 

9.80x

 

March 31, 2006

 

9.80x

 

June 30, 2006

 

9.80x

 

September 30, 2006

 

9.80x

 

December 31, 2006

 

9.80x

 

March 31, 2007

 

8.00x

 

June 30, 2007

 

8.00x

 

September 30, 2007

 

7.50x

 

December 31, 2007

 

7.50x

 

March 31, 2008

 

7.50x

 

June 30, 2008

 

7.25x

 

September 30, 2008

 

7.25x

 

December 31, 2008

 

7.00x

 

March 31, 2009 and thereafter

 

7.00x

 

 

(b)           Consolidated Interest Coverage Ratio. Each of the Borrower and
Holdings will not, and will not permit any of its Subsidiaries to, directly or
indirectly, permit the Consolidated Interest Coverage Ratio for any period of
four consecutive Fiscal Quarters of the Borrower ending with any Fiscal Quarter
set forth below to be less than the ratio set forth below opposite such Fiscal
Quarter:

 

Quarter-End 
Date

 

Consolidated 
Interest Coverage 
Ratio

 

December 31, 2005

 

1.00x

 

March 31, 2006

 

1.00x

 

June 30, 2006

 

1.00x

 

September 30, 2006

 

1.00x

 

December 31, 2006

 

1.00x

 

March 31, 2007

 

1.20x

 

June 30, 2007

 

1.20x

 

September 30, 2007

 

1.30x

 

December 31, 2007

 

1.30x

 

March 31, 2008

 

1.30x

 

June 30, 2008

 

1.30x

 

September 30, 2008

 

1.35x

 

December 31, 2008

 

1.35x

 

March 31, 2009 and thereafter

 

1.40x

 

 

10

--------------------------------------------------------------------------------


 

(c)           Consolidated Fixed Charge Coverage Ratio. Each of the Borrower and
Holdings will not, and will not permit any of its Subsidiaries to, directly or
indirectly, permit the Consolidated Fixed Charge Coverage Ratio for any period
of four consecutive Fiscal Quarters of the Borrower ending with any Fiscal
Quarter set forth below to be less than the ratio set forth below opposite such
Fiscal Quarter:

 

Quarter-End 
Date

 

Consolidated 
Fixed Charge Coverage 
Ratio

 

December 31, 2005

 

0.65x

 

March 31, 2006

 

0.65x

 

June 30, 2006

 

0.65x

 

September 30, 2006

 

0.65x

 

December 31, 2006

 

0.65x

 

March 31, 2007

 

0.75x

 

June 30, 2007

 

0.75x

 

September 30, 2007

 

0.80x

 

December 31, 2007

 

0.80x

 

March 31, 2008

 

0.80x

 

June 30, 2008

 

0.80x

 

September 30, 2008

 

0.80x

 

December 31, 2008

 

0.80x

 

March 31, 2009 and thereafter

 

0.80x

 

 

(d)           Consolidated Senior Leverage Ratio. Each of the Borrower and
Holdings will not, and will not permit any of its Subsidiaries to, directly or
indirectly, permit the Consolidated Senior Leverage Ratio for any period of four
consecutive Fiscal Quarters of the Borrower ending with any Fiscal Quarter set
forth below to exceed the ratio set forth below opposite such Fiscal Quarter:

 

Quarter-End 
Date

 

Consolidated 
Senior Leverage 
Ratio

 

December 31, 2005

 

6.00x

 

March 31, 2006

 

6.00x

 

June 30, 2006

 

6.00x

 

September 30, 2006

 

6.00x

 

December 31, 2006

 

5.25x

 

March 31, 2007

 

5.00x

 

June 30, 2007

 

5.00x

 

September 30, 2007

 

5.00x

 

December 31, 2007

 

5.00x

 

March 31, 2008

 

5.00x

 

June 30, 2008

 

4.75x

 

 

11

--------------------------------------------------------------------------------


 

Quarter-End 
Date

 

Consolidated 
Senior Leverage 
Ratio

 

September 30, 2008

 

4.75x

 

December 31, 2008

 

4.75x

 

March 31, 2009 and thereafter

 

4.60x

 

 

(e)           Minimum Consolidated EBITDA. During the period commencing on March
29, 2006 to, but not including the Refinancing Transaction Closing Date, each of
the Borrower and Holdings will not, and will not permit any of its Subsidiaries
to, directly or indirectly, permit Consolidated EBITDA for any period set forth
in the table below to be less than the applicable corresponding amount set forth
below. This test will not be applicable after the Refinancing Transaction
Closing Date.

 

Period

 

Consolidated 
EBITDA

 

The Fiscal Quarter ending March 31, 2006

 

$

5,400,000

 

The two Fiscal Quarters ending June 30, 2006

 

$

16,600,000

 

The three Fiscal Quarters ending September 30, 2006

 

$

32,500,000

 

 

(f)            One-Time Consolidated First Lien Leverage Ratio. Simultaneously
with the closing of any Refinancing Transaction, the Borrower shall deliver a
certificate of a Responsible Officer stating that, as of such date, after giving
effect to the application of the proceeds of such Refinancing Transaction, the
One-Time Consolidated First Lien Leverage Ratio for the period of four
consecutive Fiscal Quarters ending immediately prior to such day is less than or
equal to 3.00x.

 

(g)           Consolidated First Lien Leverage Ratio. Following the closing of
any Refinancing Transaction, each of the Borrower and Holdings will not, and
will not permit any of its Subsidiaries to, directly or indirectly, permit the
Consolidated First Lien Leverage Ratio for any four consecutive Fiscal Quarters
of the Borrower ending with any Fiscal Quarter set forth below to exceed the
ratio set forth below opposite such Fiscal Quarter. This test will not be
applicable prior to the Refinancing Transaction Closing Date.

 

Quarter-End 
Date

 

Consolidated 
First Lien Leverage 
Ratio

 

June 30, 2006 (if any Refinancing Transaction shall have closed prior to such
date)

 

3.25x

 

September 30, 2006 (if any Refinancing Transaction shall have closed prior to
such date)

 

3.25x

 

 

12

--------------------------------------------------------------------------------


 

Quarter-End 
Date

 

Consolidated 
First Lien Leverage 
Ratio

 

December 31, 2006 (if any Refinancing Transaction shall have closed prior to
such date)

 

3.00x

 

March 31, 2007

 

3.00x

 

June 30, 2007

 

2.50x

 

September 30, 2007

 

2.50x

 

December 31, 2007

 

2.50x

 

March 31, 2008

 

2.50x

 

June 30, 2008

 

2.50x

 

September 30, 2008

 

2.50x

 

December 31, 2008

 

2.50x

 

March 31, 2009 and thereafter

 

2.25x

 

 


(O)           SECTION 6.2 IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS (WITH
THE NEW LANGUAGE UNDERLINED FOR CONVENIENCE):


 

Section 6.2            Indebtedness. Each of the Borrower and Holdings will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

 

(i)            Indebtedness of any Loan Party pursuant to any Loan Document;

 

(ii)           Indebtedness (v) of the Borrower to SwissCo 2 from time to time
in an aggregate principal amount not to exceed $200,000,000, plus accrued
interest thereon, pursuant to the SwissCo 2 Revolving Note, (w) of Holdings to
Borrower permitted under Section 6.6(iii) hereof, (x) of the Borrower to any
Wholly Owned Subsidiary Guarantor or of any Wholly Owned Subsidiary Guarantor to
the Borrower or any Wholly Owned Subsidiary Guarantor, (y) of any Excluded
Foreign Subsidiary to any other Excluded Foreign Subsidiary or (z) of any
Excluded Foreign Subsidiary to the Borrower or any Subsidiary Guarantor
provided, however, that the Investment in the intercompany loan to such Excluded
Foreign Subsidiary pursuant to this subclause (ii)(z) is permitted under
Section 6.8(vii)(z) or Section 6.8(xii);

 

(iii)          Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Subsidiary;
provided that the amount of any such obligation guaranteed by the Borrower or
any of its Subsidiaries shall not exceed $1,000,000 in the aggregate for the
Borrower and all of its Subsidiaries;

 

13

--------------------------------------------------------------------------------


 

(iv)          Indebtedness (other than Hedging Contracts or the Senior
Subordinated Initial Notes) outstanding on March 29, 2006 and listed on
Schedule 6.2 and any refinancings, refundings, renewals or extensions thereof
(that does not shorten the maturity of, or increase the principal amount of
(other than to include any premium or fee payable in connection with such
refinancing, refunding, renewal or extension), and that otherwise is on terms no
less favorable to the Borrower or such Subsidiary (taken as a whole) than, the
Indebtedness being refinanced, refunded, renewed or extended;

 

(v)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 6.3(vi) in an aggregate
principal amount not to exceed $2,000,000 at any one time outstanding; provided,
that, during the period commencing on March 29, 2006 to but not including the
Refinancing Transaction Closing Date, Borrower shall only be permitted to
maintain Capital Lease Obligations that are in existence as of March 29, 2006
and are listed on Schedule 6.2(v), and to incur additional Capital Lease
Obligations relating to the information technology of Borrower or its Subsidiary
Guarantors;

 

(vi)          [Intentionally Deleted.];

 

(vii)         Interest Rate Contracts outstanding on the date hereof and listed
on Schedule 6.2 in respect of Indebtedness that bears interest at a floating
rate, so long as such agreements are not entered into for speculative purposes
and are either (x) with a Lender as counterparty or (y) are unsecured;

 

(viii)        Foreign Overdraft Guarantees in an aggregate amount not to exceed
$510 million at any time outstanding, provided that no such Guarantee Obligation
shall be outstanding for more than two Business Days after the date of
incurrence thereof, provided, however, that, during the period commencing on
March 29, 2006 to but not including the Refinancing Transaction Closing Date, no
Foreign Overdraft Guarantees shall be permitted to be incurred or outstanding;

 

(ix)           in addition to Indebtedness otherwise expressly permitted by this
Section 6.2, Indebtedness incurred by the Borrower or any of its Subsidiaries in
an aggregate amount not to exceed $5,000,000 at any one time outstanding,
provided, however, that, during the period commencing on March 29, 2006 to but
not including the Refinancing Transaction Closing Date, no Indebtedness may be
incurred pursuant to this clause (ix);

 

(x)            Indebtedness of the Borrower and the Subsidiary Guarantors
consisting of the Senior Subordinated Initial Notes issued by the Borrower (and
guaranteed by the Subsidiary Guarantors) under the Senior Subordinated Notes
Indenture;

 

14

--------------------------------------------------------------------------------


 

(xi)           [Intentionally Deleted.];

 

(xii)          any Indebtedness of Holdings consisting of Holdings Permitted PIK
Notes the aggregate principal amount of which (excluding the principal amount of
any such Holdings Permitted PIK Notes duly issued as pay-in-kind notes in lieu
of payment of cash interest thereon), when added to the liquidation preference
of any Holdings Permitted Preferred Stock issued on or after the Closing Date,
does not exceed $100,000,000 in the aggregate for all Holdings Permitted PIK
Notes and Holdings Permitted Preferred Stock issued on or after the Closing
Date;

 

(xiii)         Indebtedness of (x) the Borrower or any Subsidiary of the
Borrower assumed in connection with any acquisition of the assets of any Person
pursuant to an Investment permitted under Section 6.8(x) or (y) a Person that
becomes a direct or indirect Wholly Owned Subsidiary as a result of any
acquisition pursuant to an Investment permitted under Section 6.8(x), so long
as, in the case of clause (x) or (y), such Indebtedness existed immediately
prior to such acquisition and was not created in anticipation of such
acquisition, and any refinancing, refunding, renewal or extension thereof (that
does not shorten the maturity of, or increase the principal amount of (other
than to include any customary premium or fee payable in connection with such
refinancing, refunding, renewal or extension), and that otherwise is on terms no
less favorable to the Borrower or such Subsidiary (taken as a whole) than, the
Indebtedness being refinanced, refunded, renewed or extended; provided, however,
that the aggregate amount of all such Indebtedness of the Borrower and its
Subsidiaries pursuant to this clause (xiii) does not exceed $30,000,000
outstanding at any time; provided, however, that, during the period commencing
on March 29, 2006 to but not including the Refinancing Transaction Closing Date,
no Indebtedness may be incurred pursuant to this clause (xiii); and

 

(xiv)        Indebtedness of the  Borrower and the Subsidiary Guarantors
consisting of Permitted Junior Lien Indebtedness; and

 

(xv)         Guarantee Obligations (x) by any Loan Party of any Indebtedness of
any Loan Party incurred pursuant to Section 6.2(ix) or 6.2(xiv) or (y) by any
Excluded Foreign Subsidiary of any Indebtedness of any Excluded Foreign
Subsidiary incurred pursuant to clause Section 6.2(ix).

 


(P)           SECTION 6.3 IS AMENDED TO REVISE THE FOLLOWING PROVISIONS:


 

(I)            SECTION 6.3(IX) AND SECTION 6.3(X) ARE AMENDED IN THEIR ENTIRETY
TO READ AS FOLLOWS:

 

“[Intentionally Deleted.]”

 

(II)           IN SECTION 6.3(XI), THE WORD “AND” AT THE END OF THE PARAGRAPH IS
HEREBY DELETED.

 

15

--------------------------------------------------------------------------------


 

(III)          IN SECTION 6.3(XII), THE “.” AT THE END OF THE PARAGRAPH IS
HEREBY DELETED AND REPLACED WITH “;”.

 

(IV)          A NEW SECTION 6.3(XIII) IS HEREBY ADDED TO READ AS FOLLOWS:

 

“Liens that secure Indebtedness permitted under Section 6.2(xiv); and”

 

(V)           A NEW SECTION 6.3(XIV) IS HEREBY ADDED TO READ AS FOLLOWS:

 

“an escrow account with a nationally recognized financial institution designated
by the Borrower into which the Borrower or a Subsidiary of the Borrower may
deposit an amount up to $3,000,000 in connection with a termination agreement
entered into with H.J. Heinz Company for the purpose of reimbursing H.J. Heinz
Company for promotional allowances incurred in accordance with the distribution
agreements by and between Merisant US, Inc. and Heinz U.S.A., a division of H.J.
Heinz Company, for a period of time after the termination of such distribution
agreements not to exceed ninety (90) days, except that up to $500,000 may be
retained in such escrow account for up to an additional forty-five (45) days.”

 


(Q)           SECTIONS 6.5(V), (VI) AND (VIII) ARE AMENDED IN THEIR ENTIRETY TO
READ AS FOLLOWS:


 

“[Intentionally Deleted.]”

 


(R)            SECTION 6.5(VII) IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(vii)       the Disposition of other property (other than Capital Stock of the
Borrower or any Included Subsidiary) having a Fair Market Value not to exceed
$1025,000,000 in the aggregate for all such Dispositions in any Fiscal Year;
provided, however, that, during the period commencing on March 29, 2006 to but
not including the Refinancing Transaction Closing Date no Dispositions shall be
permitted pursuant to the foregoing provisions of this clause (vii); provided
further that, Dispositions related to the Borrower’s plan known as “Project
Arrow” and related restructuring, shall be permitted notwithstanding the
foregoing provisions of this clause (vii).”

 


(S)           SECTION 6.6(II) IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(ii)         the Borrower may pay dividends to Holdings to permit Holdings to
accrue management fees expressly permitted by the last sentence of Section 6.10;
provided, that such accrued management fees shall not be payable or paid until
all Obligations have been repaid in full and all Commitments have been cancelled
or terminated;”

 


(T)            SECTION 6.6(III) IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(iii)        the Borrower may:

 

16

--------------------------------------------------------------------------------


 

(x)            pay dividends to Holdings to permit Holdings to pay:  (1)
corporate overhead expenses incurred in the ordinary course of business; and (2)
any taxes that are due and payable by Holdings and the Borrower as part of a
consolidated, combined or unitary group, provided that the aggregate amount of
the payments in clauses (1) and (2) above shall not  exceed $500,000 in any
Fiscal Year; and provided further that, notwithstanding anything to the contrary
in this Section 6.6(iii)(x):

 

(A)          transfers during Fiscal Year 2006 for the purposes set forth in
clause (1) above may be made in an aggregate amount up to $780,000 in the form
of loans or in the form of dividends by the Borrower to Holdings, and may be
used (i) to pay corporate overhead expenses incurred and accrued during fiscal
year 2005 for printing fees for registration of the exchange offer for Holdings’
Senior Subordinated Discount Notes, legal fees, audit fees, tax advice, and
printing fees, accounting fees and filing fees in connection with 10-Q and 8-K
filings, and (ii) to pay corporate overhead expenses incurred in the ordinary
course of business in  fiscal year 2006;  and

 

(B)           transfers made during fiscal year 2006 for the purposes set forth
in clause (2) above may be made in the form of loans or in the form of dividends
by the Borrower to Holdings, so long as the aggregate principal amount of such
loans does not exceed $100,000; and

 

(y)           pay dividends to Holdings or make loans to Holdings to permit
Holdings to pay any IDS Transaction Expenses not to exceed in the aggregate
$50,000;”

 


(U)           SECTION 6.6(VI) IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(vi)        the Borrower may repay up to an aggregate of $2,000,000 per year of
the Indebtedness under the SwissCo 2 Revolving Note.”

 


(V)           SECTION 6.8, CLAUSES (V) - (XI) ARE AMENDED IN THEIR ENTIRETY TO
READ AS FOLLOWS:


 

“(v)         [Intentionally Deleted];

 

(vi)          investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

 

(vii)         intercompany Investments by (x) Holdings, the Borrower or any of
its Subsidiaries in the Borrower or any Person that, prior to and immediately
after such Investment, is a Wholly Owned Subsidiary Guarantor; (y) any Excluded
Foreign Subsidiary in any other Excluded Foreign Subsidiary; and (z) the

 

17

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary Guarantor in any Excluded Foreign Subsidiary,
provided, however, that the aggregate outstanding amount of any Investments
pursuant to this subclause (vii)(z) shall not exceed $15,000,000 at any one time
outstanding, provided, however, that, during the period commencing on March 29,
2006 to but not including the Refinancing Transaction Closing Date, such
$15,000,000 shall be reduced to $5,000,000;

 

(viii)        any Indebtedness permitted by Section 6.2(ii);

 

(ix)           [Intentionally Deleted];

 

(x)            in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $10,000,000 per Fiscal Year and
$30,000,000 in the aggregate during the period beginning on the Closing Date and
ending on the Tranche B Term Loan Maturity Date; provided, however, that in the
case of any acquisition pursuant to an Investment permitted under this Section
6.8(x), the cost of such Investment shall include the amount of any Indebtedness
permitted under Section 6.2(xiii) that is assumed by the Borrower or any of its
Subsidiaries in connection with, or of any Person that becomes a Wholly Owned
Subsidiary as a result of, such acquisition; provided, however, that, during the
period commencing on March 29, 2006 to but not including the Refinancing
Transaction Closing Date, such $30,000,000 shall be reduced to $5,000,000;

 

(xi)           loans made by the Borrower to members of its senior management
and evidenced by promissory notes in an aggregate amount not exceeding the
amount shown on Schedule 6.8(xi) which is currently outstanding as of March 29,
2006 $5,500,000 during the period beginning on the Formation Date and ending on
the Tranche B Term Loan Maturity Date to the extent such loans are not in
violation of the Sarbanes-Oxley Act, provided that such promissory notes shall
have been and shall be delivered to the Administrative Agent to be held in
pledge for the benefit of the Secured Parties as Collateral under the Security
Agreement;”

 


(W)          A NEW SECTION 6.8(XIV) IS ADDED AS FOLLOWS:


 

“(xiv)      Investments by the Borrower in the limited liability company
interests of Whole Earth Sweetener Company LLC pursuant to a purchase and sale
agreement with terms satisfactory to the Requisite Lenders and containing an
aggregate purchase price not to exceed $1,000.”

 


(X)            SECTION 6.9 (SPECIAL PURPOSE SUBSIDIARY) IS AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“[Intentionally Deleted]”

 


(Y)           SECTION 6.11 IS HEREBY AMENDED TO ADD THE FOLLOWING TO THE END OF
THE PARAGRAPH:

 

18

--------------------------------------------------------------------------------


 

“; provided, however, that, during the period commencing on March 29, 2006 to
but not including the Refinancing Transaction Closing Date, no transactions of
the nature described in this Section 6.11 shall be permitted.”

 


(Z)            SECTION 6.16 (AMENDMENTS TO THE SWISSCO INTERCOMPANY NOTE;
PRINCIPAL AMOUNT) IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“[Intentionally Deleted]”

 


(AA)         A NEW SECTION 6.19 IS HEREBY ADDED TO READ AS FOLLOWS:


 

“Section 6.19  Restriction Regarding New Ventures. Each of Holdings and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
directly or indirectly, make or incur any expenditures, including without
limitation overhead, in connection with, or permit any of their employees or
management to devote any of their time to, the development, marketing,
manufacturing, or distribution of any products (including, without limitation,
sweetener products), or any other related or similar function, unless all
proprietary rights to such products are wholly owned by the Borrower or a Wholly
Owned Subsidiary of Borrower; provided, that, this Section 6.19 shall not apply
to transactions with entities that are not Affiliates of the Borrower that are
consistent with practices in the ordinary course of Borrower’s business or
otherwise consistent with Borrower’s existing manufacturing production methods,
lines of business, and products. Notwithstanding the foregoing, this Section
shall not be deemed to limit ownership of proprietary rights by Merisant
Sweetener (Philippines), Inc. (“Merisant Philippines”)  and wholly owned
Subsidiaries of Merisant Philippines pertaining to conduct of business in the
Philippines.”

 


(BB)         SECTION 7.1(M) IS HEREBY AMENDED TO CHANGE THE “.” AND THE END OF
THE SENTENCE TO “;” AND ADD THE WORD “OR” AT THE END OF THE PARAGRAPH.


 


(CC)         A NEW SECTION 7.1(N) IS HEREBY ADDED TO READ AS FOLLOWS:


 

“(n)         Borrower shall fail to close the Refinancing Transaction on or
prior to January 2, 2007.”

 


(DD)         SECTION 7.4 IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“[Intentionally Deleted]”

 


(EE)         SCHEDULE 6.2  IS REPLACED IN ITS ENTIRETY WITH AMENDED SCHEDULE 6.2
IN THE FORM ATTACHED HERETO, AND NEW SCHEDULES 6.2(V), 6.2(XIV), AND 6.8(XI) ARE
ADDED IN THE FORM ATTACHED HERETO AND INCORPORATED HEREIN AND IN THE CREDIT
AGREEMENT FOR ALL PURPOSES.


 


3.2.         EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:

 

19

--------------------------------------------------------------------------------


 


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 4.5 COUNTERPARTS OF THIS AMENDMENT EXECUTED BY EACH OF
THE REQUISITE LENDERS, THE BORROWER AND HOLDINGS;


 


(B)           THE ADMINISTRATIVE AGENT AND THE ARRANGER SHALL HAVE RECEIVED ALL
FEES AND ACCRUED AND UNPAID COSTS AND EXPENSES (INCLUDING REASONABLE LEGAL FEES
AND EXPENSES) REQUIRED TO BE PAID ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE
PURSUANT TO (Y) THE CREDIT AGREEMENT OR (Z) THIS AMENDMENT;


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, FOR THE ACCOUNT OF
THE LENDERS, THE AMENDMENT FEE REQUIRED TO BE PAID PURSUANT TO SECTION 5.8
HEREOF ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE;


 


(D)           THE BORROWER SHALL HAVE ACQUIRED ALL OF THE EQUITY INTERESTS IN
WHOLE EARTH SWEETENER COMPANY LLC (“WHOLE EARTH”) PURSUANT TO ACQUISITION
AGREEMENTS SATISFACTORY TO THE REQUISITE LENDERS, AND WHOLE EARTH SHALL BE A
WHOLLY OWNED SUBSIDIARY OF THE BORROWER;


 


(E)           THE BORROWER SHALL HAVE DELIVERED DOCUMENTATION PERTAINING TO
COLLATERAL AS SET FORTH ON ANNEX 1 ATTACHED HERETO BY THE APPLICABLE DATES SET
FORTH ON SUCH ANNEX (OR SUCH OTHER DATES PERMITTED BY THE REQUISITE LENDERS),
TOGETHER WITH LEGAL OPINIONS; AND


 


(F)            THE BORROWER SHALL HAVE DELIVERED OPINIONS OF COUNSEL TO THE LOAN
PARTIES.


 


ARTICLE 4

REPRESENTATIONS AND WARRANTIES AND COVENANT

 


4.1.         REPRESENTATIONS AND WARRANTIES. TO INDUCE THE LENDERS AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THIS AMENDMENT, THE BORROWER AND HOLDINGS,
JOINTLY AND SEVERALLY, REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT, EACH
ISSUER AND EACH LENDER THAT:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE BORROWER AND
HOLDINGS IN ARTICLE IV OF THE CREDIT AGREEMENT AND THE COVENANTS SET FORTH IN
SECTION 6.19 OF THE CREDIT AGREEMENT ARE ON THE DATE OF EXECUTION AND DELIVERY
OF THIS AMENDMENT, AND WILL BE ON THE AMENDMENT EFFECTIVE DATE, TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH MADE ON AND
AS OF SUCH RESPECTIVE DATE (OR, TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, ON AND AS OF SUCH EARLIER DATE).


 


(B)           EACH OF THE BORROWER AND HOLDINGS IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND
IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED; AND, EXCEPT
AS SPECIFIED AND WAIVED IN ARTICLE 2 HEREOF, NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND
HOLDINGS OF THIS AMENDMENT:


 

(I)            ARE WITHIN SUCH PERSON’S  CORPORATE POWERS;

 

20

--------------------------------------------------------------------------------


 

(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ENTITY ACTION, INCLUDING THE CONSENT OF THE HOLDERS OF ITS EQUITY INTERESTS
WHERE REQUIRED;

 

(III)          DO NOT AND WILL NOT (A) CONTRAVENE THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF SUCH PERSON, (B) VIOLATE ANY OTHER APPLICABLE
REQUIREMENT OF LAW APPLICABLE TO SUCH PERSON OR ANY ORDER OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO SUCH PERSON, (C) CONFLICT
WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR
PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF SUCH
PERSON OR ANY OF ITS SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION
OF ANY LIEN UPON ANY OF THE PROPERTY OF SUCH PERSON OR ANY OF ITS SUBSIDIARIES
OTHER THAN THOSE LIENS PERMITTED BY THE LOAN DOCUMENTS; AND

 

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE AMENDMENT
EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH PRIOR TO THE
AMENDMENT EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT
AND EACH OF WHICH ON THE AMENDMENT EFFECTIVE DATE WILL BE IN FULL FORCE AND
EFFECT.

 


(D)           NO ACTION, SUIT, INVESTIGATION, OR PROCEEDING EXISTS OR IS
THREATENED, OF THE TYPE DESCRIBED IN SECTION 4.6 OF THE CREDIT AGREEMENT OR THAT
SEEKS TO AFFECT ANY TRANSACTION CONTEMPLATED BY THIS AMENDMENT OR PERMITTED
HEREIN.


 


(E)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER AND HOLDINGS. EACH OF THIS AMENDMENT AND THE CREDIT AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER AND
HOLDINGS, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE
PRINCIPLES RELATING TO ENFORCEABILITY.


 


(F)            THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND HOLDINGS
IN CLAUSES (B) THROUGH (E) OF THIS SECTION 4.1 WILL BE ON THE AMENDMENT
EFFECTIVE DATE TRUE, CORRECT AND COMPLETE WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF THE AMENDMENT EFFECTIVE DATE.


 


4.2.         SURVIVAL. THE REPRESENTATIONS AND WARRANTIES IN SECTION 4.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE AMENDMENT EFFECTIVE
DATE.


 


4.3.         POST-CLOSING COVENANT. THE BORROWER AGREES TO PROVIDE THE DOCUMENTS
REQUIRED PURSUANT TO SECTION B OF ANNEX 1 ATTACHED HERETO, WITHIN THE TIME
PERIOD SET FORTH THEREIN (OR SUCH OTHER TIME PERIOD AS MAY BE REQUESTED BY THE
BORROWER AND AGREED BY THE REQUISITE LENDERS). FAILURE TO PROVIDE SUCH DOCUMENTS
WITHIN SUCH TIME PERIOD SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


ARTICLE 5

MISCELLANEOUS

 


5.1.         NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER. OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AMENDMENT SHALL NOT BE DEEMED TO
OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE, ANY RIGHT, POWER,
PRIVILEGE OR REMEDY OF ANY SECURED PARTY UNDER THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT, NOR SHALL THE ENTERING INTO OF THIS AMENDMENT PRECLUDE ANY
SECURED PARTY FROM REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS WITH RESPECT TO
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT. EXCEPT AS SPECIFIED IN ARTICLE
2, THIS AMENDMENT SHALL NOT CONSTITUTE A WAIVER OF COMPLIANCE (I) WITH ANY
COVENANT OR OTHER PROVISION IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR (II) OF THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE DEFAULT OR
EVENT OF DEFAULT.


 


5.2.         RATIFICATION AND CONFIRMATION. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AMENDMENT, THE TERMS, PROVISIONS AND CONDITIONS OF THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY
KIND.


 


5.3.         GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


5.4.         HEADINGS. THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AMENDMENT.


 


5.5.         COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AMENDMENT MAY BE DELIVERED BY
EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION.


 


5.6.         SEVERABILITY. THE PROVISIONS OF THIS AMENDMENT WILL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION WILL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF; PROVIDED
THAT IF ANY PROVISION OF THIS AMENDMENT, AS APPLIED TO ANY PARTY OR TO ANY
CIRCUMSTANCE, IS JUDICIALLY DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, THE PARTIES AGREE THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION
MAY MODIFY THE PROVISION IN A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT
IS ENFORCEABLE, AND/OR TO DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED
FORM, SUCH PROVISION WILL THEN BE ENFORCEABLE AND WILL BE ENFORCED.


 


5.7.         AMENDMENT. THIS AMENDMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT IN
THE MANNER SPECIFIED FOR AN AMENDMENT OF OR MODIFICATION TO THE CREDIT AGREEMENT
IN SECTION 9.1 OF THE CREDIT AGREEMENT.


 


5.8.         COSTS; EXPENSES; AMENDMENT FEE. REGARDLESS OF WHETHER THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT ARE CONSUMMATED, THE BORROWER AND
HOLDINGS, JOINTLY AND SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT ON
DEMAND ALL OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED
IN CONNECTION WITH THE PREPARATION, EXECUTION AND

 

22

--------------------------------------------------------------------------------


 


DELIVERY OF THIS AMENDMENT, INCLUDING THE FEES AND EXPENSES OF LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT. THE BORROWER AND HOLDINGS, JOINTLY AND SEVERALLY,
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER ON OR
PRIOR TO THE AMENDMENT EFFECTIVE DATE, AN AMENDMENT FEE EQUAL TO THE PRODUCT OF
(X) 12.5 BASIS POINTS (0.125%) AND (Y) THE DOLLAR EQUIVALENT OF THE SUM OF THE
PRINCIPAL AMOUNT OF ALL TERM LOANS OF SUCH LENDER THEN OUTSTANDING ON SUCH DATE
AND THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER ON SUCH DATE, WHICH FEE SHALL
BE EARNED, DUE AND PAYABLE ON THE AMENDMENT EFFECTIVE DATE. IF ANY LENDER SHALL
NOT HAVE EXECUTED THIS AMENDMENT PRIOR TO 5:00 P.M., DALLAS, TEXAS TIME, ON
MARCH 30, 2006, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REFUND SUCH LENDER’S
PORTION OF THE AMENDMENT FEE TO BORROWER WITHOUT INTEREST.


 


5.9.         ASSIGNMENT; BINDING EFFECT. NO PARTY MAY ASSIGN EITHER THIS
AMENDMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER EXCEPT IN THE
MANNER SPECIFIED FOR AN ASSIGNMENT IN RESPECT OF THE CREDIT AGREEMENT IN
SECTION 9.2 OF THE CREDIT AGREEMENT. ALL OF THE TERMS, AGREEMENTS, COVENANTS,
REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS AMENDMENT ARE BINDING UPON,
AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY, THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


5.10.       WAIVER OF CLAIMS. EACH OF THE BORROWER AND HOLDINGS ACKNOWLEDGES AND
AGREES THAT, AS OF THE DATE HEREOF: (A) NONE OF THE BORROWER, HOLDINGS, OR, TO
THE KNOWLEDGE OF THE BORROWER, ANY OF THEIR SUBSIDIARIES OR AFFILIATES HAS ANY
CLAIM OR CAUSE OF ACTION AGAINST ANY OF THE LENDERS OR THE ADMINISTRATIVE AGENT,
THE ARRANGER, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS
(COLLECTIVELY, THE “AGENTS”), OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS OR AGENTS; (B) NONE OF THE BORROWER, HOLDINGS OR, TO THE KNOWLEDGE OF
THE BORROWER, ANY OF THEIR SUBSIDIARIES OR AFFILIATES HAS OFFSET RIGHTS,
COUNTERCLAIMS OR DEFENSES OF ANY KIND AGAINST ANY OF THEIR OBLIGATIONS,
INDEBTEDNESS OR LIABILITIES TO ANY OF THE LENDERS OR THE AGENTS; AND (C) EACH OF
THE LENDERS AND THE AGENTS HAS HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A
TIMELY MANNER ALL OF ITS OBLIGATIONS TO THE BORROWER, HOLDINGS AND, TO THE
KNOWLEDGE OF THE BORROWER, EACH OF THEIR SUBSIDIARIES AND AFFILIATES. THE
LENDERS AND THE AGENTS WISH (AND THE BORROWER AND HOLDINGS AGREE) TO ELIMINATE
ANY POSSIBILITY THAT ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT ANY OF THE RIGHTS,
INTERESTS, CONTRACTS, COLLATERAL SECURITY OR REMEDIES OF THE LENDERS OR THE
AGENTS. THEREFORE, EACH OF THE BORROWER AND HOLDINGS ON ITS OWN BEHALF AND ON
BEHALF OF EACH OF ITS RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES
AND DISCHARGES THE LENDERS AND THE AGENTS AND ALL OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS AND AGENTS, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR
CAUSES OF ACTION EXISTING AS OF THE DATE OF THIS AMENDMENT AND ARISING OUT OF OR
IN ANY WAY RELATING TO THE LOAN DOCUMENTS AND ANY DOCUMENTS, INSTRUMENTS,
AGREEMENTS (INCLUDING THIS AMENDMENT), DEALINGS OR OTHER MATTERS CONNECTED WITH
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL KNOWN AND UNKNOWN
MATTERS, CLAIMS, TRANSACTIONS OR THINGS OCCURRING ON OR PRIOR TO THE DATE OF
THIS AMENDMENT RELATED TO THE LOAN DOCUMENTS. THE WAIVERS, RELEASES, AND
DISCHARGES IN THIS PARAGRAPH SHALL BE EFFECTIVE REGARDLESS OF ANY OTHER EVENT
THAT MAY OCCUR OR NOT OCCUR PRIOR TO OR ON THE DATE HEREOF.


 


5.11.       LOAN DOCUMENT. THIS AMENDMENT CONSTITUTES A LOAN DOCUMENT AS DEFINED
IN THE CREDIT AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


5.12.       ENTIRE AGREEMENT. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT,
TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO THAT ARE DELIVERED PURSUANT
THERETO, CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES IN
RESPECT OF THE SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT AND SUPERSEDES ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY
TO THE SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment, or caused this
Amendment to be executed by their authorized representatives, as of the date
stated in the introductory paragraph of this Amendment.

 

 

 

BORROWER AND HOLDINGS:

 

 

 

MERISANT COMPANY

 

MERISANT WORLDWIDE, INC.,

 

f/k/a Tabletop Holdings, Inc.

 

 

 

 

 

By:

/s/ Anthony J. Nocchiero

 

 

Name:

Anthony J. Nocchiero

 

 

Title:

Vice President, CFO

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE,

 

Cayman Islands Branch,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Carol Flaton

 

 

Name:

Carol Flaton

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Sharon M. Meadows

 

 

Name:

Sharon M. Meadows

 

 

Title:

Managing Director

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Oligra 43

 

 

 

 

 

 

 

 

By:

/s/ Karen Thompson

 

 

Name:

Karen Thompson

 

 

Title:

Loans Officer

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Emerald Orchard Limited

 

 

 

 

 

 

 

 

By:

/s/ Arlene Arellano

 

 

Name:

Arlene Arellano

 

 

Title:

Loan Officer

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Highland Credit Ops CDO Ltd

 

 

 

 

 

 

 

 

By:

/s/ Doreen Britt

 

 

Name:

Doreen Britt

 

 

Title:

Attorney-in-fact

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Grand Central Asset Trust, HLD Series

 

 

 

 

 

 

 

 

By:

/s/ Mikus N. Kins

 

 

Name:

Mikus N. Kins

 

 

Title:

Attorney-in-fact

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Highland Floating Rate LLC

 

 

 

 

 

 

 

By:

/s/ Joe Dougherty

 

 

Name:

Joe Dougherty

 

 

Title:

Senior Vice President

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Highland Floating Rate Advantage Fund

 

 

 

 

 

 

 

By:

/s/ Joe Dougherty

 

 

Name:

Joe Dougherty

 

 

Title:

Senior Vice President

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Pioneer Floating Rate Trust

 

 

 

 

 

 

 

By:

/s/ Joe Doughtery

 

 

Name:

Joe Dougherty

 

 

Title:

Portfolio Manager

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

First Trust/Highland Capital Floating Rate Income Fund

 

 

 

 

 

 

 

By:

/s/ Joe Doughtery

 

 

Name:

Joe Dougherty

 

 

Title:

Portfolio Manager

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

First Trust/Highland Capital Floating Rate Income Fund II

 

 

 

 

 

 

 

By:

/s/ Joe Doughtery

 

 

Name:

Joe Dougherty

 

 

Title:

Portfolio Manager

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

ELF Funding Trust I
By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Loan Star State Trust

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Southfork CLO, Ltd.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Jasper CLO, Ltd

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Gleneagles CLO, Ltd.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Restoration Funding CLO, LTD.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Rockwall CDO LTD.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Liberty CLO, Ltd.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Liberty Mutual Insurance Company

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Loan Funding IV LLC

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Loan Funding VII LLC

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Highland Loan Funding V Ltd.

By: Highland Capital Management, L.P., As
Collateral Manager

 

By:

  Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

By:

  /s/ Chad Schramek

 

 

Name:

  Chad Schramek

 

 

Title:

    Assistant Treasurer

 

 

 

Strand Advisors, Inc., General Partner of
Highland Capital Management, L.P.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Barclays Bank PLC

 

 

 

 

 

 

By:

  /s/ Gregory R. Perry

 

 

Name:

  Gregory R. Perry

 

 

Title:

    Attorney-in-fact

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Copernicus Euro CDO-I B.V.

 

 

 

 

 

 

By:

  /s/ Appu Mundassery

 

 

Name:

  Appu Mundassery

 

 

Title:

  Director

 

 

 

Highland Capital Management Europe, Ltd.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

Copernicus Euro CDO-II B.V.

 

 

 

 

 

 

By:

   /s/ Appu Mundassery

 

 

Name:

  Appu Mundassery

 

 

Title:

   Director

 

 

 

Highland Capital Management Europe, Ltd.

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

CREDIT SUISSE, Cayman Islands Branch

 

 

 

 

 

By:

/s/ Ian Landow

 

 

Name:

Ian Landow

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Michael T. Wotanowski

 

 

Name:

Michael T. Wotanowski

 

 

Title:

Vice President

 

 

Signature Page to

Limited Waiver and Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------